POLLEY, J.
(dissenting). I am- not able to concur in the majority opinion in this case. In directing the verdict for the respondent I think there is no do.u-bt, as is said in the majority opinion that:
“The trial court must have considered that respondent was under no obligation to turn over to or tender to appellant the Eubank notes as a condition precedent to its right to receive settlement from appellant.”
Neither do I think there is any doubt that the trial court ■adopted the correct theory of the case.
*333The agency contract between appellant and respondent contains the following provision:
“ Tn consideration of the premises the second party agrees to settle for all machines upon receiving the same, by executing notes to- the first party due on or before the ist day of November, A. D. 1910, drawing 8 per cent, interest from the ist day of November, A. D. 1910. * * * Failing to make such settlement by note, the second party agrees that the account shall become due and payable at once in cash; that title to all goods which may be furnished by the first party under this- -contract, and the ownership of the proceeds of said goods* in cases of sale by the second party shall be and remain in the first party and subject to its orders and right of possession until said payments shall have been- made by the secO-nd party to* the first party for said goods; but nothing in this clause shall release second party from his obligation to make payments- as above stipulated.’ ”
But the machine involved in this case had been sold, and was shipped under a contract between Eubank and respondent, whereby the’ machine was to* be shipped by respondent directly to Eubank, at Iroquois, and, on receipt thereof, Eubank was to settle for same by paying' cash or by giving two negotiable notes, payable in October, 1910 and 1911, respectively. These notes, aggregating $325, were given by Eubank and secured by a chattel mortgage. When this was done, title to* the machine vested absolutely in Eubank and, the provision in the* agency contract relating to the receipt of the machine by appellant and the clause providing that title to all goods shipped under the contract should remain in respondent until paid for hav-e no application whatever to the transaction involved in this case, and there is no reason whatever why the conditional sale feature of the agency contract should be mentioned or referred to* in the opinion of the court. Under the terms of the contract, respondent was to assign- and turn over to appellant the proceeds of the sale — the, Eubank notes and mortgage — upon the receipt by respondent of appellant’s note. This respondent appears to have been ready and willing to do-, and wrote appellant that it would forward the Eubank notes and mortgage to* him as soon as he sent on his own note. This appellant never did, though, he was to- have a *334commission of $100, and was required to give his note for only $225; arid, under the terms of the contract, he became liable for the value of the machine.
The sale of this machine was made before appellant became agent for respondent, but the sale was made in his territory and was turned -over to him in order that he might get the commission on the sale. His commission was to amount to $100,' and he was to receive Eubank’s notes, amounting to $325, secured by a chattel mortgage in exchange for his own note for $225. If the amount represented by the Eubank notes was los-t, as alleged in appellant’s answer, the loss was brought about wholly by his failue to deliver his note to respondent, take over the assignment of the Eubank note and mortgage, and collect the same when they -became due.